      Case 6:21-cv-00162-ADA-JCM Document 123 Filed 05/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


Jeremy Bravo, et al.,                                *
      Plaintiffs                                     *
                                                     *
v.                                                   *
                                                     *       Civil No. 6:21-cv-00162
Nancy Pelosi, et al,                                 *
      Defendants                                     *
                                                     *


                              CLERK'S ENTRY OF DEFAULT

        It appearing from the records in the above-entitled action that summons, issued on the
Plaintiffs’ Original Complaint, was served upon the Defendant named below on April 30, 2021,
and it further appearing from the affidavit of counsel for Plaintiffs that Defendant has failed to
plead or otherwise defend in said action, as directed in said summons and as provided in the
Federal Rules of Civil Procedure:

      NOW, therefore, on request of counsel for Plaintiffs, the default of the following named
Defendant is hereby entered:

             DEMOCRATIC CONGRESSIONAL CAMPAIGN COMMITTEE

                                                     JEANNETTE J. CLACK, CLERK
                                                     UNITED STATES DISTRICT COURT


                                              By:
                                                     Deputy Clerk
                                                     DATE: May 28, 2021
